Citation Nr: 0723242	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-14 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from August 1964 to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

On his substantive appeal to the Board (VA Form 9), the 
veteran indicated that he wanted a hearing before the Board 
at the RO.  Subsequently, however, in June 2003, the veteran 
submitted a written statement withdrawing his request for a 
hearing.  Therefore, there is no hearing request pending at 
this time and the Board finds that all due process has been 
satisfied with respect to the veteran's right to a hearing.  

This case was previously before the Board in April 2006, at 
which time the Board determined additional evidentiary 
development on Remand was necessary.  All requested 
development has been completed and the claim is now properly 
before the Board for appellate review.  


FINDING OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran has current hepatitis C 
that is due to any incident or event in military service, to 
include a blood transfusion performed during an appendectomy 
in August 1966.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In April 2001, August 2001, and May 2006, the RO sent the 
veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The RO's letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from any Federal 
agency, including VA, the service department, and the Social 
Security Administration.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability, such as a diagnosis of hepatitis C, as 
well as records showing a relationship between his claimed 
disability and service, or to provide a properly executed 
release so that VA could request the records for him.  He was 
also advised that he should send evidence showing he was 
exposed to certain hepatitis C risk factors in service.  The 
veteran was specifically asked to provide "any evidence in 
your possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).  Finally, the Board notes that the May 2006 
letter informed the veteran of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

The Board finds that the content of the April 2001, August 
2001, and May 2006 letters provided to the veteran complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a March 2003 SOC and a January 2007 SSOC 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  In 
this context, the Board notes that the veteran indicated he 
was treated by Dr. K.N.N. from 1996 to 2000, and submitted a 
May 1997 statement from Dr. N stating that the veteran was 
totally disabled due to hepatitis C.  In its April 2006 
Remand, the Board requested that the veteran provide VA with 
the appropriate authorization to obtain medical records from 
Dr. N.  In its May 2006 letter to the veteran, the RO asked 
the veteran to complete, sign, and return a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs for Dr. N.  To date, the 
veteran has not submitted a completed authorization and VA 
has been unable to obtain those medical records.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  The veteran's 
claimed hepatitis C is not one of those diseases subject to 
presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Review of the evidence shows the veteran was diagnosed with 
hepatitis C in May 1997.  He subsequently developed cirrhosis 
of the liver and underwent a liver transplant in August 2000.  
The veteran's liver function continued to deteriorate and he 
was diagnosed with end stage liver disease in 2001.  The 
veteran attributes his diagnosis and residual symptoms of 
hepatitis C to a blood transfusion that was performed during 
an appendectomy in service.  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
grant of service connection, for the reasons discussed below.  

The veteran's service medical records show that, in September 
1966, he was hospitalized with a diagnosis of acute 
appendicitis.  He later underwent an appendectomy which, 
according to the operation report and associated clinical 
records, was performed without complication.  There is no 
indication in the clinical records that a blood transfusion 
was performed, and the veteran's post-operative hospital 
course was described as uneventful.  The May 1967 separation 
examination report shows the veteran had an appendectomy scar 
in the right lower quadrant that was well-healed and 
asymptomatic.  He was otherwise evaluated as clinically 
normal.  

The Board notes there is conflicting evidence in the record 
regarding whether the veteran's current diagnosis of 
hepatitis C is related to his military service.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board is mindful that it cannot 
make its own independent medical determinations, and that it 
must have plausible reasons, based upon medical evidence in 
the record, for favoring one medical opinion over another.  
Evans, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Thus, the weight to be accorded the various items of evidence 
in this case must be determined by the quality of the 
evidence, and not necessarily by its quantity or source.

In support of his claim, the veteran points to a February 
2001 opinion from A.L.H., M.D..  Dr. H reported that the 
veteran underwent liver transplantation in August 2000, for 
end stage liver disease secondary to hepatitis C, and noted 
that all patients who undergo such surgery will experience 
recurrence of hepatitis C following the transplant.  Dr. H 
discussed the veteran's medical history pertaining to 
hepatitis C, and stated that the veteran had begun to show 
signs of early recurrence of the disease.  Dr. H stated the 
opinion that it is more likely than not that the veteran 
contracted hepatitis C during his days in service due to a 
blood transfusion, which the doctor said the veteran had 
reported was temporally related to an appendectomy.  The 
Board considers Dr. H's opinion to be competent medical 
evidence, as he is an expert in the field of liver disease.  
However, we find his opinion to be of lessened probative 
value for the following reasons.  In rendering his opinion, 
it appears that Dr. H relied upon the veteran's report of a 
blood transfusion during service.  However, as discussed 
below, the factual basis upon which Dr. H's conclusion is 
primarily based, i.e., that the veteran had a blood 
transfusion during his appendectomy performed during service, 
is not within the physician's direct knowledge, and is not 
supported by the record.  

In December 2006, the veteran's claims file was referred to a 
VA physician to determine whether the veteran's current 
diagnosis of hepatitis C is related to his military service.  
The reviewing VA physician, Dr. R.G., noted that the only 
risk factor for hepatitis C mentioned in the claims file is 
that of an alleged blood transfusion which the veteran 
received at the time of an appendectomy while on active duty.  
After reviewing the claims file, including the clinical 
records associated with the veteran's hospitalization in 
August 1966, and noting the veteran's medical history, Dr. G 
determined that there was no blood transfusion performed at 
the time of the veteran's appendectomy.  

In making this determination, Dr. G summarized the details of 
the appendectomy, and noted that there is no documentation of 
a blood transfusion or the need for such, as the surgical 
notes do not mention any excessive loss of blood.  Dr. G 
stated that the Standard Form 517, which documents all 
medications and fluids given at the time of surgery, shows 
that the only such items given during the surgery were 
nitrous oxide, Halothene, and Pentothal.  He also noted that 
the only intravenous fluid given during and after surgery was 
one liter of normal saline.  Dr. G stated that it would be 
distinctly unusual for blood to be given for this rather 
routine procedure, especially given the short time in 
surgery, and the progress notes indicating that the entire 
course was uneventful and the recovery was routine.  In 
conclusion, Dr. G opined that it is not at least as likely as 
not that the veteran incurred hepatitis C while in service.  
In rendering his conclusion, Dr. G specifically noted that, 
at the time of the veteran's separation examination, the 
flocculation test, which was used in the past to indicate the 
presence of liver disease, was normal.  

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by Dr. G in December 2006.  As discussed above, that 
physician reviewed the entire claims file and rendered the 
professional opinion that there is no valid evidence to 
support the veteran's claim for service connection because he 
did not undergo a blood transfusion in service, which is the 
only risk factor cited by the veteran and his physicians.  As 
noted above, the Board considers Dr. H's February 2001 
statement to be competent medical evidence, and we note that, 
when the February 2001 opinion was rendered, the clinical 
records associated with the August 1966 appendectomy had yet 
not been obtained and associated with the claims file.  
Therefore, the only evidence available at that time regarding 
the in-service appendectomy was the veteran's statements that 
he underwent a blood transfusion at that time.  However, the 
veteran's statements regarding an in-service blood 
transfusion are not supported by the preponderance of the 
evidence, and the Board finds Dr. H's medical opinion to be 
of no probative value as to a nexus between the veteran's 
diagnosis of hepatitis C and service.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (opinion based upon inaccurate 
factual premise has no probative value).  

The Board does not doubt the veteran sincerely believes his 
current diagnosis of hepatitis C is related to a blood 
transfusion performed during service.  However, there is no 
medical evidence of record which reasonably supports the 
veteran's assertion that his hepatitis C was caused by a 
blood transfusion, and there is no indication that the 
veteran has the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
rendering this decision, the Board notes there is not much 
evidence regarding the veteran's risk factors for hepatitis 
C.  The evidentiary record does contain an October 1996 
private medical record which states the veteran does not have 
a history of intravenous drug use, tattoos, or liver disease; 
however, the October 1996 medical record also states that the 
veteran does not have a history of transfusions.  The 
evidence also shows that the veteran's civilian occupation 
was as a nurse, which is a risk factor for becoming infected 
with hepatitis C.  

Regardless, there is no competent, non-speculative medical 
evidence of record relating the veteran's hepatitis C to 
service, to include the appendectomy performed in August 
1966.  Therefore, the Board finds the preponderance of the 
evidence is against the grant of service connection for 
hepatitis C, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


